Citation Nr: 1221558	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to March 2001 and January 2003 to January 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded this matter in January 2011 for further development.  Following completion of such development, the RO partially granted the appeal in a March 2012 rating which granted service connection for tinnitus and for hearing loss for the right ear.  The left ear hearing loss continued to be denied, and remains on appeal.  This matter is now returned to the Board for further consideration.

Review of the electronic record discloses no evidence pertinent to this matter.


FINDINGS OF FACT

The balance of the evidence reflects that the Veteran has a left ear hearing loss which at least as likely as not began in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, service connection is warranted for a left ear hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159. 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and To Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the claim for service connection for an eye disorder.  Accordingly, even if error was committed with respect to either the duty to notify or the duty to assist as it pertains to the matter decided herein, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis when manifested to a compensable degree within the initial post-service year. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

With respect to the first element of a current disability, before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss. Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

Historically, the Veteran served on active duty from July 2000 to March 2001 and January 2003 to January 2004.  He is seeking service connection for left ear hearing loss.  As noted above he is already service connected for right ear hearing loss and tinnitus.  He attributes a left ear hearing loss to noise exposure during service.  His military occupational specialty was as a metal worker.  Service records reflect activation for active duty in support of Operation Enduring Freedom.  The records include a post deployment health assessment for his service in Iraq filled out by the Veteran in June 2003.  In this report he cited that he often had exposure to loud noises in Iraq, and reported ringing in his ears.  While he did not engage in direct combat, he checked off other indicators of service under combat conditions, including inspecting destroyed military vehicles and seeing civilians who were killed or injured.  Thus noise exposure under combat conditions (in addition to noise exposure related to his duties as a metal worker) is conceded.  

On audiological evaluation in February 2000 (prior to active service when the Veteran was in the Marine Reserves) pure tone thresholds, in decibels (Db), were as follows:  At 500, 1000, 2000, 3000 and 4000 Hertz, his left ear recorded 10 Db, 10 Db, 15 Db, 15 Db, and 10 Db respectively.  No hearing impairment was noted. 

Additional audiological evaluation report is of record from July 2000.  This test was performed at a time when the Veteran was on active duty.  At 500, 1000, 2000, 3000 and 4000 Hertz, his left ear recorded -10 Db, 5 Db, 5 Db, -5 Db, -5 Db respectively.  No hearing impairment was noted.

The service treatment records (STRs) include a May 2003 post deployment report upon which the Veteran checked boxes for symptoms that he developed or experienced during a recent deployment.  One of his complaints was that he still experienced ringing in the ears.  However, a June 2003 separation report does not reflect findings or complaints of hearing loss or any other defects regarding the ears.  A formal finding of unavailability from December 2011 revealed that attempts to obtain a copy of the audiogram apparently conducted in association with the Veteran's separation from service in January 2004 had been unsuccessful, with a negative response from the Records Management Center.  

Post service Reserve records do not include further audiological testing, or findings pertinent to the left ear hearing loss issue.  No additional records concerning hearing problems are of record.

A November 2011 VA audiology examination included review of the claims file.  Audiological testing revealed that his hearing was as follows.  At 500, 1000, 2000, 3000 and 4000 Hertz, his left ear recorded 15 Db, 10 Db, 15 Db, 15 Db and 55 Db respectively.  His CNC score was not recorded and the use of speech discrimination was deemed not appropriate for this Veteran due to language difficulties, cognitive problems, or inconsistent discrimination scores that make combined use of puretone average and speech discrimination inappropriate.  The diagnosis was sensorineural hearing loss in the left ear in the frequency of 500 to 4000 Hz.  

The Board construes the examiner's opinion as favorable in regards of the etiology of the left ear hearing loss based on the following.  The examiner checked off "yes" to the question of whether the Veteran's hearing loss at least as likely as not was caused by or a result of military service.  For a rationale, the examiner noted that none of the service treatment records document his hearing status during his active duty period.  However he was noted to have served in combat in Iraq.  In answering this question, the examiner did not indicate clearly which ear (or ears) was involved.  The examiner also checked "yes" to a question of whether a hearing loss pre-existed active service, again without specifying which ear he was referring to.  The same examiner later checked off "yes" to a question as to whether a preexisting hearing loss was aggravated beyond normal progression in service for the right ear, but answered "no" to the same question as to the left ear.  Thus the examiner appears to clarify (and the evidence supports such a finding) that only the right ear had a pre-existing hearing loss that was aggravated by service.  

As the question of aggravation does not apply to the left ear hearing loss, the affirmative opinion confirming that a hearing loss was at least as likely as not caused by or the result of service is presumed to apply to the left ear hearing loss.  There is no evidence of record to contradict such a finding.  Because the Board construes that this examination provides a favorable medical nexus between the left ear hearing loss and the Veteran's service in Iraq, the Board finds that with application of reasonable doubt, that service connection for left ear hearing loss is warranted.  



ORDER

Service connection for left ear hearing loss is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


